Citation Nr: 1316567	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  10-27 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2009.  In February 2013, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for bilateral hearing loss and tinnitus due to in-service noise exposure.  At his Travel Board hearing in February 2013, the Veteran presented testimony concerning his in-service noise exposure.  He stated that for several months during the early part of his enlistment, during the Cuban Missile Crisis, he was assigned to a project which demonstrated to civilians how the missile protection system worked.  As part of this, they operated a simulated missile detonation, which caused the sound of an explosion inside a Quonset hut where the Veteran was operating the detonator.  He stated that this occurred every day for several months, and that he was without ear protection throughout.  He said he was also on the Army Rifle Team, and regularly fired weapons without hearing protection as well.  He said he noticed hearing loss and ringing in the ears, but was told by his sergeant that it would go away.  

He also stated that after service, he had an office job for 34 years without noise exposure, and did not have any other significant noise exposure after service.  The Board finds his testimony to be credible.  

In June 2010, he was afforded a VA examination, which resulted in an opinion that he had bilateral hearing loss and tinnitus which were less likely than not due to military noise exposure.  The examiner explained that although the Veteran currently had a significant high frequency sensorineural hearing loss, his hearing was completely normal at separation, so the hearing loss was more likely a post-service occurrence.  Since there was no evidence of high frequency hearing loss at separation, the tinnitus was also less likely due to military noise exposure.  

However, service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Here, the Board finds the Veteran's testimony concerning in-service noise exposure to be credible, and he currently has a hearing loss disability meeting the criteria of 38 C.F.R. § 3.385.  However, the examiner failed to address whether there was a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  In this regard, the Veteran credibly testified that he did not have significant post-service noise exposure.  

The service treatment records show that audiograms were obtained on the entrance examination in June 1962, and on the separation examination in April 1964.  The June 1962 audiogram reported decibel thresholds (at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz) of 0, 0, 0, 0, and 5 decibels bilaterally.  The April 1964 audiogram resulted in puretone decibel thresholds, at the corresponding frequencies, of -10, -10, -10, 5, and 10 in the right ear, and -10, -10, -10, 0, and -5 decibels in the left ear.  

However, service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to used International Standard Organization (ISO) units, to facilitate comparison with current standards, as it is presumed they were obtained using the ASA standards, unless shown otherwise.  Conversion of the July 1962 audiogram results from ASA to ISO would render decibel thresholds (at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz) of 15, 10, 10, 10, and 10 decibels bilaterally. The April 1964 audiogram results, converted to today's ISO standards, would render decibel thresholds at the corresponding frequencies of 5, 0, 0, 15, and 15 decibels in the right ear, and 5, 0, 0, 10, and 5 decibels in the left ear.  As can be seen, there is not a great deal of difference between the entrance and separation thresholds; indeed, at the lower frequencies, the findings were actually better at entrance than at separation.  Nevertheless, in the right ear, the thresholds were slightly worse in the higher frequencies of 3000 and 4000 hertz at separation than an entrance, and the examiner in June 2010 appeared to associate hearing loss at higher frequencies with noise exposure, at least insofar as tinnitus was concerned.  

The Veteran also testified that VA doctors had indicated to him that his hearing loss was of service origin.  Although the VA treatment records do not contain an explicit connection to service, there are indications of a possible relationship to service.  According to an audiology note in November 2004, the Veteran had high frequency sensorineural hearing loss, and reported, several years prior to his initial compensation claim, a history of significant noise exposure during his military career.  Primary care notes in November 2008 and May 2009 reported decreased hearing, and that service connection evaluation through the Veteran's service office had been discussed.  

In view of the foregoing, the Veteran should be afforded a VA examination which addresses the Hensley factors, in particular, whether there is "a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes."  In addition, the Veteran should be informed that there is no explicit statement from any of his treatment providers attributing hearing loss or tinnitus to service, but that he may obtain a statement from any such audiologist or physician, and submit it himself.  Recent treatment records should be obtained as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all VA treatment records showing treatment and/or evaluations for hearing loss and/or tinnitus dated from March 2010 to the present.

2.  Tell the Veteran that the VA treatment records do not contain any statement from any of his treatment providers attributing hearing loss or tinnitus to service, but that he may obtain a statement from any such audiologist or physician, and submit it himself.

3.  Schedule the Veteran for an appropriate VA examination to determine whether his currently shown bilateral hearing loss disability and/or tinnitus is at least as likely as not (i.e., 50 percent or greater probability) is related to service, in particular, to significant noise exposure during service.  The opinion should address whether, notwithstanding the findings at separation, there is a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  The claims file must be available in conjunction with the examination, and a rationale for all opinions must be provided.  

4.  Readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



